Citation Nr: 0211766	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  96-40 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to an increase in the 30 percent evaluation 
currently assigned for service-connected traumatic 
encephalopathy with sequela.  


REPRESENTATION

Appellant represented by:	Brooks McDaniel, Agent


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from July 1957 to July 1960.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1995 decision by the 
RO which, in part, denied an increased rating for the 
veteran's service-connected traumatic encephalopathy with 
sequela.  The Board, in part, remanded the increased rating 
issue for additional development in May 2000.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim has 
been obtained by VA.  

2.  Traumatic encephalopathy is manifested principally by 
subjective complaints of chronic headaches and occasional 
dizziness; neurological disabilities, such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., or 
multi-infarct dementia associated with brain trauma have not 
been demonstrated.  


CONCLUSION OF LAW

The criteria for an increased evaluation for service-
connected traumatic encephalopathy with sequela are not met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 1991 and Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.124a, 4.130, Part 4, Diagnostic Codes 8045-9304 
(2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

The Board finds that the passage of the VCAA and implementing 
regulations does not prevent the Board from rendering a 
decision on the claim on appeal at this time, and that all 
notification and development action needed to render a fair 
decision on the claim for an increased rating for traumatic 
encephalopathy has been accomplished.  

Upon careful review of the claims folder, the Board finds 
that all required notice and development action specified in 
this new statute and implementing regulations have been 
complied with.  Specifically, the veteran was notified of the 
newly enacted law by letter in May 2002.  Pertinent 
regulations were provided in the statement of the case (SOC) 
in August 1996, and supplemental statements of the case 
issued in July 1999 and April 2002.  The veteran was informed 
of what evidence he was expected to provide VA and what 
evidence VA had already obtained.  The veteran was advised of 
the type of evidence needed to establish entitlement and of 
the evidence that was still needed from him.  The veteran was 
also afforded two VA examinations during the pendency of the 
appeal.  The veteran testified at the RO in April 1997.  At 
that time, the veteran reported that all of his treatment 
since 1980 was by VA, and that there were no other medical 
records available for treatment prior to 1980.  All pertinent 
records from VA have been obtained and associated with the 
claims file.  

In this case, no reasonable possibility exists that any 
further assistance would aid the veteran in substantiating 
his claim.  Thus, the VA has met its duty to assist under the 
VCAA.  See 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  The veteran has not alleged the presence of any 
additional evidence which would be pertinent to his claim for 
an increased rating for his left shoulder disability.  

Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2001).  

In considering the evaluation to be assigned, the VA has a 
duty to acknowledge all regulations which are potentially 
applicable through the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history, and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet.App. 55 (1994); 38 C.F.R. § 4.2 (2001).  

The Board also notes that, effective on November 7, 1996, the 
rating schedule for mental disorders, to include Diagnostic 
Code 9304, was amended and redesignated as 38 C.F.R. § 4.130.  
See 61 Fed. Reg. 52700 (Oct. 8, 1996).  The Court has held 
that, where a law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial process has been concluded, the version most 
favorable to the veteran will be applied, unless Congress 
provided otherwise or permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  In this case, 
despite the changes to DC 9304, no change involving 38 C.F.R. 
§ 4.124a, DC 8045, has been effected.  As will discussed in 
greater detail below, the Board is of the opinion that the 
preponderance of the evidence is against finding that the 
veteran's service-connected disability is currently 
manifested by multi-infarct dementia.  For this reason, the 
Board finds that consideration of either the current or 
former version of DC 9304 is therefore, not warranted.  

Factual Background and Analysis

Service connection for traumatic encephalopathy with sequela 
was established by rating action in September 1961 and a 30 
percent evaluation was assigned, effective from July 26, 
1960, the day following the veteran's discharge from service.  
38 C.F.R. § 3.400(b)(2)(i) (2002).  The 30 percent evaluation 
has been in effect for more than 20 years and is protected 
from reduction.  38 C.F.R. § 3.951(b) (2001).  

The veteran contends that his service-connected traumatic 
encephalopathy is more severe than is reflected by the 30 
percent evaluation currently assigned.  At the personal 
hearing at the RO in April 1997, the veteran testified that 
he had headaches most everyday and that he had occasional 
dizziness when he stands up to fast.  Other than an eye 
condition (for which secondary service connection was denied 
by the RO and not appealed), the veteran testified that he 
had no other symptoms related to his traumatic 
encephalopathy.  

The veteran's encephalopathy is currently evaluated as 30 
percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 
(DC) 8045.  Under this code, purely neurological 
disabilities, such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc., following trauma to the brain, 
will be rated under the codes specifically dealing with such 
disabilities.  Purely subjective complaints such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, will be rated 10 percent and no more under Code 9304; 
this 10 percent rating will not be combined with any other 
rating for a disability due to brain trauma, and ratings in 
excess of 10 percent for brain disease due to trauma under 
Code 9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.  

The veteran was examined by VA on two occasions during the 
pendency of this appeal.  On the first examination in April 
1995, the veteran reported that he had headaches in the back 
of his head once a week.  The headaches lasted a few hours 
and were relieved by Ibuprofen.  On examination, the examiner 
stated that there was no evidence of a tumor or malignancy, 
and the veteran had no neurological problems.  While the 
veteran seemed depressed, there was no evidence of any 
psychiatric problems.  

At the direction of the Board in May 2000, the veteran was 
afforded another VA examination in October 2001.  The 
examiner reviewed the claims folder.  At that time, the 
veteran reported that his headaches were the same for several 
years, and started in the back of his neck and radiated to 
the frontal area of his head.  He has headaches once a week 
and they last for a few hours until he takes Ibuprofen.  On 
examination, there were no neurological signs or symptoms.  
The veteran denied any numbness or tingling in his fingers or 
toes.  His right arm weakness was due to an old shoulder 
injury.  The examiner noted that there was no evidence of 
multi-infarct dementia, either physically, mentally, or by 
diagnostic studies.  A CT brain scan in September 2001 showed 
no abnormal calcification or evidence of multiple infarct 
problems, but did show some atrophy of the frontal area of 
the brain.  The veteran was clear and answered all questions 
quickly and intelligently.  He had no seizures and there was 
evidence of any motor or sensory deficits.  The veteran's 
smell and taste was not affected.  The examiner indicated 
that the veteran's condition was stable and manifested 
principally by chronic headaches.  

The diagnoses included status post traumatic concussion of 
the brain with no neurological symptoms at the present time.  
The examiner noted that the veteran was very bright and 
answered all questions quickly and intelligently.  A CT scan 
of the brain showed some frontal atrophy, but no evidence of 
multiple infarcts.  The veteran's headaches were essentially 
the same as reported on the previous examination in 1995.  
The veteran has occasional dizziness when he stands from a 
sitting position and has some insomnia, waking two to three 
times a night.  

Having reviewed the complete record in this case, the Board 
finds that the veteran's service-connected traumatic 
encephalopathy is manifested by no more than subjective 
complaints of recurring headaches and occasional dizziness.  
The veteran testified that he did not have any other symptoms 
or manifestation.  Moreover, the clinical and diagnostic 
findings on the two VA examinations during the pendency of 
this appeal showed no evidence of any cognitive or 
neurological deficits.  

In light of these findings, the Board finds that the evidence 
does not support the assignment of a disability rating in 
excess of the 30 percent already assigned.  As noted above, a 
10 percent under DC 8045 contemplates subjective complaints 
of headaches, dizziness, and other symptoms recognized as 
residuals of brain trauma.  A higher disability rating under 
Diagnostic Code 9403 is not warranted unless there is a 
diagnosis of multi-infarct dementia due to brain trauma.  
Both of the VA examinations were negative for any such 
diagnosis.  

The Board has also considered whether a higher disability 
rating is warranted for the veteran's headaches under 38 
C.F.R. § 4.124a, DC 8100 [migraine headaches].  However, the 
medical evidence of record shows that the veteran's headaches 
have been consistently attributed to his in-service 
concussion.  Furthermore, there is no indication that the 
veteran has ever been diagnosed with migraine headaches.  
Under these circumstances, the Board finds that the veteran's 
headaches and other symptoms remain most appropriately rated 
under the criteria of DC 8045, which deals with the residuals 
of brain trauma.  See Butts v. Brown, 5 Vet. App. 532, 539 
(1993) (holding that the Board's choice of diagnostic code 
should be upheld so long as it is supported by explanation 
and evidence). 


ORDER

Entitlement to an increased rating for service-connected 
traumatic encephalopathy with sequela is denied.  




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

